3:20-cv-03002-JES # 1   Page 1 of 8
                                                               E-FILED
                                Thursday, 02 January, 2020 04:57:24 PM
                                          Clerk, U.S. District Court, ILCD
3:20-cv-03002-JES # 1   Page 2 of 8
3:20-cv-03002-JES # 1   Page 3 of 8
3:20-cv-03002-JES # 1   Page 4 of 8
3:20-cv-03002-JES # 1   Page 5 of 8
3:20-cv-03002-JES # 1   Page 6 of 8
3:20-cv-03002-JES # 1   Page 7 of 8
3:20-cv-03002-JES # 1   Page 8 of 8
